
	

113 HR 143 IH: Lead By Example Act
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 143
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Rigell introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the
			 Committee on Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 5, United States Code, to provide that
		  matching contributions to the Thrift Savings Fund for Members of Congress be
		  made contingent on Congress completing action on a concurrent resolution on the
		  budget, for the fiscal year involved, which reduces the deficit, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lead By Example
			 Act.
		2.ConditionSection 8432(c) of title 5, United States
			 Code, is amended by adding at the end the following:
			
				(4)(A)Notwithstanding any
				other provision of this section, no contribution under this subsection may be
				made for the benefit of any Member—
						(i)with respect to any pay period beginning
				before the date on which Congress completes action on a concurrent resolution
				on the budget for the fiscal year in which the first day of such pay period
				occurs; and
						(ii)unless—
							(I)the deficit for the fiscal year
				referred to in clause (i) (as set forth in the concurrent resolution on the
				budget for such fiscal year), is less than
							(II)the deficit for the preceding
				fiscal year (as set forth in the concurrent resolution on the budget for such
				preceding fiscal year).
							(B)If a determination under subparagraph
				(A)(ii) cannot be made with respect to a fiscal year (as referred to in
				subclause (I) thereof) due to a failure by Congress to complete action on a
				concurrent resolution on the budget for the preceding fiscal year (as referred
				to in subclause (II) thereof) the condition under subparagraph (A)(ii) shall be
				considered not to have been met for purposes of the fiscal year referred to in
				subclause (I) thereof.
					(C)Clause (ii) of subparagraph (A) and
				subparagraph (B) shall cease to apply after the date on which Congress
				completes action on a concurrent resolution on the budget for the first fiscal
				year, following the date of the enactment of this paragraph, for which there is
				no deficit (as determined based on the concurrent resolution on the budget for
				such fiscal year).
					(D)For purposes of this paragraph, the
				terms concurrent resolution on the budget and deficit
				have the respective meanings given them by section 3 of the Congressional
				Budget and Impoundment Control Act of
				1974.
					.
		3.Effective
			 dateThe amendment made by
			 this Act shall be effective with respect to contributions for pay periods
			 beginning in any fiscal year which begins after the date of the enactment of
			 this Act.
		
